DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (WIPO Publication # WO2017187964A1, all citations referring to US Patent Application Publication 2019/0096543 as a translation) and, alternatively, in view of Nakashima et al. (US Patent Application Publication # 2017/0243673).
Regarding Claim 1, Itou discloses a wire harness (i.e. wire harness 10) comprising: 
a first wire bundle (i.e. insulated wires 1, 2, & 3 as shown on the left side in Fig. 2) that includes a plurality of wires; 
a second wire bundle (i.e. insulated wire 1 as shown on the right side in Fig. 2) that includes fewer wires than the first 5wire bundle, each of the wires of the first wire bundle and each the wires of the second wire bundle including:
a conductor (i.e. conductors 8),
an insulating covering (i.e. coating material 9) that covers an outer 10circumference of the conductor, and
an exposed portion (i.e. exposed conductor portion 5 where the conductors 8 are partially exposed at an end portion of insulated wires 2 & 3 and at an intermediate portion of insulated wire 1 as shown in Fig. 2) that is exposed from the insulating covering;
a splice body (i.e. splice portion 4) at which the exposed portions of the first wire bundle and the exposed portions of the second wire bundle are bonded (i.e. the conductors 8 of all insulated wires are joined in the splice portion 4); and 
a waterproofing cover (i.e. waterproofing agent 6) formed of a resin material (i.e. insulating resin material such as a thermoplastic resin, a thermosetting resin, a photo-curable resin (ultraviolet-curable acrylic resin), or a moisture-curable resin) integrally covers:
the splice body, 
15outer surfaces of the insulating coverings of the first wire bundle, and 
outer surfaces of the insulating covering of the second wire bundle (Fig. 2; Abstract; Paragraphs 0021-0042).
Itou does not explicitly disclose that a first covering length is defined as a length of a region that the waterproofing cover covers the outer surfaces of the insulating 20coverings of the first wire bundle, 
a second covering length defined as a length of a region that the waterproofing cover covers the outer surface of the insulating coverings of the second wire bundle, and
the first covering length is longer than a second covering length.
Although Itou does not show a difference between the covering length on the first wire bundle and the covering length on the second wire bundle, the lengths of the waterproofing agent/cover covering on either of the wire bundles are a matter of design choice. Furthermore, since Itou is concerned with sealing the gaps between the adjacent insulated wires, it would make sense to extend the waterproofing agent to fully cover those gaps shown in Fig. 2. It would have been an obvious matter of design choice to make the first covering length longer than the second covering length, since it would help seal the gaps between the insulated wires and also reinforce that end of the wire harness which has more wires, thus improving the impermeability of the wire harness. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Alternatively, Nakashima teaches that it is well known to extend the waterproofing cover (i.e. waterproof agent 40) to further cover the gap between the wire bundles (i.e. insulated wires 4) in order to help prevent the entry of water (Fig. 2; Paragraphs 0013, 0021-0029, 0031). It would have been obvious to one skilled in the art to extend the covered length on the first wire bundle that includes a plurality of wires in the wire harness of Itou, as taught by Nakashima, in order to improve the waterproofness of the wire harness.

Regarding Claim 2, Itou does not explicitly disclose that the first covering length is at least four times longer than the second 25covering length.
  As stated before, Itou does not show a difference between the covering length on the first wire bundle and the covering length on the second wire bundle, but the lengths of the waterproofing agent/cover covering on either of the wire bundles is a matter of design choice. Furthermore, since Itou is concerned with sealing the gaps between the adjacent insulated wires, it would make sense to extend the waterproofing agent to fully cover those gaps shown in Fig. 2. It would have been an obvious matter of design choice to make the first covering length four times longer than the second covering length, since it would help seal the gaps between the insulated wires and also reinforce that end of the wire harness which has more wires, thus improving the impermeability of the wire harness. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 3, Itou does not explicitly disclose that a maximum thermal stress of the resin material of the waterproofing cover at at least an edge of the first wire bundle side is less than an adhesive strength of the 27resin material of the waterproofing cover at the respective insulating covering.  
However, Itou is concerned with preventing waterproofing failure when a wire harness is used in a high temperature environment and thus uses a waterproofing agent which comprises an insulating resin material such as an ultraviolet-curable acrylic resin with excellent adhesive properties. Thus, it is clear to one skilled in the art that Itou already uses a resin material as a waterproofing agent with a necessarily high adhesive strength in a high temperature environment, especially after it is cured by UV light. Therefore, it would have been obvious to one skilled in the art that the maximum thermal stress of the resin material of the waterproofing cover at at least an edge of the first wire bundle side is less than an adhesive strength of the 27resin material of the waterproofing cover at the respective insulating covering, especially when extended as modified in the rejection of claim 1 above. Nakashima is also concerned with maintaining waterproof performance in a wire harness by improving the stickiness/adhesiveness and material strength of an ultraviolet curable adhesive agent as a waterproof agent. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with the properties claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4, Itou does not explicitly disclose that a maximum thermal stress of the resin material of the waterproofing cover at at least an edge of the first wire bundle side is is 0.5 MPa or less.  
However, Itou is concerned with preventing waterproofing failure when a wire harness is used in a high temperature environment and thus uses a waterproofing agent which comprises an insulating resin material such as an ultraviolet-curable acrylic resin with excellent adhesive properties. Thus, it is clear to one skilled in the art that Itou already uses a resin material as a waterproofing agent with a necessarily high adhesive strength in a high temperature environment, especially after it is cured by UV light. Therefore, it would have been obvious to one skilled in the art that the maximum thermal stress of the resin material of the waterproofing cover at at least an edge of the first wire bundle side is is 0.5 MPa or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Nakashima is also concerned with maintaining waterproof performance in a wire harness by improving the stickiness/adhesiveness and material strength of an ultraviolet curable adhesive agent as a waterproof agent. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with the properties claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Itou does not explicitly disclose that an adhesive strength of the resin material of the waterproofing cover with respect to the insulating coverings is 0.5 MPa or more.  
However, Itou is concerned with preventing waterproofing failure when a wire harness is used in a high temperature environment and thus uses a waterproofing agent which comprises an insulating resin material such as an ultraviolet-curable acrylic resin with excellent adhesive properties. Thus, it is clear to one skilled in the art that Itou already uses a resin material as a waterproofing agent with a necessarily high adhesive strength in a high temperature environment, especially after it is cured by UV light. Therefore, it would have been obvious to one skilled in the art that an adhesive strength of the resin material of the waterproofing cover with respect to the insulating coverings is 0.5 MPa or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Nakashima is also concerned with maintaining waterproof performance in a wire harness by improving the stickiness/adhesiveness and material strength of an ultraviolet curable adhesive agent as a waterproof agent. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with the properties claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Itou does not explicitly disclose that an adhesive strength of the resin material of the waterproofing cover with respect to the 10insulating coverings is structured to remain at 0.5 MPa or more in a state after the wire harness has been placed for 500 hours in an environment with a temperature of 85ºC and a humidity of 85% RH.
However, Itou is concerned with preventing waterproofing failure when a wire harness is used in a high temperature environment and thus uses a waterproofing agent which comprises an insulating resin material such as an ultraviolet-curable acrylic resin with excellent adhesive properties. Thus, it is clear to one skilled in the art that Itou already uses a resin material as a waterproofing agent with a necessarily high adhesive strength in a high temperature environment, especially after it is cured by UV light. Therefore, it would have been obvious to one skilled in the art that an adhesive strength of the resin material of the waterproofing cover with respect to the 10insulating coverings is structured to remain at 0.5 MPa or more in a state after the wire harness has been placed for 500 hours in an environment with a temperature of 85ºC and a humidity of 85% RH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Nakashima is also concerned with maintaining waterproof performance in a wire harness by improving the stickiness/adhesiveness and material strength of an ultraviolet curable adhesive agent as a waterproof agent. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with the properties claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Examiner notes that “an adhesive strength of the resin material with respect to the 10insulating coverings is structured to remain at 0.5 MPa or more in a state after the wire harness has been placed for 500 hours in an environment with a temperature of 85ºC and a humidity of 85% RH” is a functional language.
 While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Response to Arguments




Applicant's arguments filed 5/03/2022 have been fully considered but they are not persuasive. The Applicant argues that Itou does not teach that the first covering length is longer than the second covering length and that modifying Itou to increase the size of the first covering length relative to the second covering length is not a mere change in size of a component. Furthermore, the Applicant argues that Nakashima also does not teach the feature as claimed. The Examiner respectfully disagrees. Extending the covering length of a waterproofing cover (i.e. waterproofing agent 6) over a first wire bundle (i.e. insulated wires 1, 2, & 3 as shown on the left side in Fig. 2) that includes a plurality of wires relative to the covering length over a second wire bundle (i.e. insulated wire 1 as shown on the right side in Fig. 2) that includes fewer wires than the first 5wire bundle, in this case one wire, is a change in size of a component, the component being the waterproofing cover/agent. Whether it is for the same reason, benefit, or improvement as the Applicant has found is irrelevant. Furthermore, Nakashima adds support to the unpatentability of the Applicant’s claims in that it further provides reasoning and/or motivation to extend said waterproofing cover/agent since it states that covering the gaps between multiple insulated wires/cables, such as in the first wire bundle, is desirable in order to prevent the entry of water from said gaps (Paragraph 0057). Therefore, there is sufficient support for an obviousness rejection of the claims as currently written. Finally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847     

/William H. Mayo III/Primary Examiner, Art Unit 2847